Citation Nr: 1018161	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  00-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
hidradenitis suppurativa.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1976 to 
November 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the September 1999 rating decision, 
inter alia, the RO granted service connection for 
hidradenitis suppurativa and assigned a zero percent (non 
compensable) evaluation effective from December 1, 1998.  The 
Veteran filed notice of disagreement with that determination 
and subsequently perfected an appeal.  As the Veteran has 
disagreed with the initial rating assigned following the 
grant of service connection for hidradenitis suppurativa, the 
Board has characterized such claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial 
rating claim from claim for increased rating for already 
service-connected disability).

In April 2000, the Veteran testified before a Hearing Officer 
at the RO.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.  
This matter was previously remanded by the Board in April 
2001 and June 2009.


FINDING OF FACT

The Veteran's hidradenitis suppurativa is productive of a 
painful scar of the left groin.


CONCLUSION OF LAW

The Veteran's hidradenitis suppurativa warrants an initial 10 
percent disability rating by analogy to painful scars.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.118, Diagnostic Code 7804, 7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's claim for a compensable rating arises from her 
disagreement with the initial evaluation following the grant 
of service connection for hidradenitis suppurativa.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims folder, and all identified and available treatment 
records have been secured. The Veteran has been medically 
evaluated in conjunction with her claim.  The duties to 
notify and assist have been met.

II.  Initial Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson, supra.  In addition, the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the RO granted service connection for 
hidradenitis suppurativa and assigned a zero percent 
evaluation effective from December 1, 1998.  The Veteran 
asserts that a compensable evaluation for hidradenitis 
suppurativa is warranted because symptoms of her skin 
disability are more severe than that represented by a 
noncompensable evaluation.

Hidradenitis suppurativa is not specifically listed in the 
rating schedule, however, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The Veteran's 
disability has been evaluated as analogous to dermatitis or 
eczema and the Board agrees that this is the most closely 
analogous diagnostic code.  Dermatitis or eczema is rated 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  

During the pendency of the Veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule, in pertinent part, 
changed the criteria for rating dermatitis or eczema under DC 
7806.

Because this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the Veteran's claim.  See VAOPGCPREC 7- 
2003.  However, the Board must apply the old law prior to the 
effective date of the new law.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  See also Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 14.507 (precedent opinions of VA General Counsel are 
binding on Board).

Prior to August 30, 2002, a noncompensable rating was 
warranted for a slight impairment, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation was warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was assigned for 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation, the highest rating 
available under this provision, was warranted for ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant conditions.

Under the amended criteria for rating the skin, effective 
August 30, 2002, DC 7806 provides that, if the skin condition 
covers an area of less than 5 percent of the entire body or 
exposed areas affected, and no more than topical therapy is 
required during the past 12-month period, a noncompensable 
rating is warranted.  If at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or if 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past twelve-month 
period, a 10 percent rating is warranted.  A 30 percent 
rating requires 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a rating of 60 percent under the revised 
criteria is warranted when the condition covers an area of 
more than 40 percent of the entire body or when more than 40 
percent of exposed areas affected, or; when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  38 C.F.R. § 4.118.

In May 1999 the Veteran reported that she was diagnosed with 
pilonidal cyst of the upper gluteal fold and hidradenitis 
suppurativa involving her underarms and groin area.  She has 
had multiple incision and drainage procedures to her axilla 
and groin area for the hidradenitis.  She testified at her 
personal hearing that there is a monthly recurrence of the 
condition.  

VA outpatient treatment dermatology notes dated in March 2003 
to March 2004 show treatment for hidradenitis suppurativa.  
Doxycyline 100 mg was prescribed to take twice daily when 
flare-ups occur.  It was also noted that she usually takes 
the antibiotic, Keflex during an exacerbation.  She was also 
prescribed topical antibiotics, clindamycin lotion to be 
applied twice a day, Bactroan twice daily one week at a time 
and Hibaclens in the axilla.  

In the examination report of March 2003, the examiner noted 
that the left axilla had two firm papula scars approximately 
5 mm in diameter as well as some hypopigmented linear scars.  
It was also noted that the Veteran had a flesh-colored 
pedunculated papules in the right and left axillae.  In the 
inguinal creases on the right and left side as well as on the 
labia majora on both sides there were linear scarred tracts.  
In the superior gluteal cleft, the Veteran had a well-healed 
excision scar and further inferior in the midgluteal cleft 
she had a linear superficial erosion or fissure.  The 
assessment was hidradenitis suppurativa, history of pilonidal 
cyst, excised in the past, no further treatment necessary 
facial dermatitis and skin tags in both axillae.

VA examination conducted in August 2009 revealed a history of 
a diagnosis of hidradenitis suppurativa while in service.  
The Veteran reported that she had a large cyst of the axilla 
drained while in service, which has not reoccurred over the 
years.  She stated that she has two small residual scars of 
the left axilla which she denies any residuals in regards to 
pain or loss of function.  She reported that she continues to 
have chronic hidradenitis suppurativa of the bilateral groin 
region, left greater than right.  The Veteran stated that 
during flare-ups of the cysts, they are painful, there is 
drainage and she has had fever.  She stated that there is no 
malignant neoplasm of the skin.  She states that there is 
always a superficial small knot that never completely goes 
away at the creases of the groin that itch and are tender.  
It was noted that she has residual scars of the left and 
right groin that are sensitive as it is at the area which the 
band on her undergarment touches.

On physical examination of the skin, there were no rashes or 
skin ulcerations.  There was no active process of the 
hidradenitis suppurativa of the left axilla, or right or left 
groin.  Exposed areas that could be affected were left 
axilla, less than one percent; left groin, one percent; right 
groin, one percent; total body expose, 0.25 percent.  
Examination of the left axilla revealed no current cysts, 
comedones, papules, pustules of the left axilla.  There were 
multiple small skin tags unrelated to the hidradenitis 
suppurativa.  There were two superficial scars of the left 
axilla from prior cyst in surgical drainage, one measuring 
2x0.25cm and the other measuring 0.5x0.25cm, all well healed, 
nontender, no adherence, flat/smooth, no 
breakdown/ulceration, no elevation/depression, no tissue 
loss, no edema/keloid, hyperpigmented, no disfigurement, no 
burns, no limitation of function due to the scar.

Examination of the right groin revealed no current cysts, 
comedones, papules, pustules of the right groin.  There was 
barely visible a well-healed scar at the inguinal fold/crease 
from prior cysts, measuring 2x0.25cm, nontender, no 
adherence, flat/smooth but a small pea-like induration 
palpated in the center, no breakdown/ulceration, no 
elevation/depression, no tissue loss, no edema/keloid, 
hyperpigmented, no disfigurement, no burns, no limitation of 
function due to the scar.  Examination of the left groin 
revealed no current cysts, comedones, papules, pustules of 
the left groin.  There was a well-healed scar measuring 
2.5x0.5cm cysts at the inguinal fold/crease from prior cysts, 
well-healed, tender with palpation, there was adherence with 
underlying tissue, the center of the scar was somewhat 
"pouched." Somewhat indurated, no breakdown/ulceration, 
there was elevation as stated, "pouched," no tissue loss, 
no edema/keloid, hyperpigmented, no disfigurement, no burns, 
there was, however, limitation of function due to the scar as 
it was at the crease of the groin where the Veteran's 
undergarment band rubs and causes pain.  The diagnosis was 
chronic hidradenitis suppurativa of the left and right groin 
with residual painful scars.

Here, the August 2009 VA examination reflect that there are 
no rashes or skin ulcerations or active process of the 
hidradenitis suppurativa of the left axilla, and left and 
right groin.  Accordingly, a compensable disability rating is 
not warranted under Diagnostic Code 7806 under the criteria 
prior to and effective August 30, 2002.

However the report of the August 2009 VA examination shows 
that the Veteran's hidradenitis suppurativa is productive of 
a painful scar of the left groin.  The Board notes that 38 
C.F.R. § 4.118, Diagnostic Code 7804, which pertains to 
scars, most closely describes the symptomatology associated 
with the Veteran's chronic hidradenitis suppurativa.  This 
code provides for a single disability rating of 10 percent 
for a superficial scar that is painful upon examination.  
Here, the medical evidence reflect the Veteran's complaints 
of pain in the left groin area that was tender with palpation 
and limited function due to the scar location at the crease 
of the groin where the Veteran's under garment rub.  
Accordingly, the Board concludes that an initial disability 
rating of 10 percent is warranted for hidradenitis 
suppurativa under Diagnostic Code 7804 throughout the initial 
evaluation period.

The Board has considered whether rating the Veteran's 
disability under an alternative diagnostic code would warrant 
a higher disability rating and find that it would not.  There 
is no evidence of disfigurement of the head, face, or neck, 
or burns, or other scars to meet the criteria for a higher 
rating under DCs 7800 or 7801. There is no other applicable 
diagnostic code which could provide a disability rating in 
excess of 10 percent.

The Board observes that consideration must be given to 
whether a higher evaluation is warranted at any point during 
the pendency of the claim based upon the guidance of the 
Court in Fenderson, supra and Hart, supra.  In the present 
case, the Board finds that a staged rating is not 
appropriate.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalizations for her service-connected 
hidradenitis suppurativa.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 10 percent disability rating assigned 
herein.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation of 10 percent for hidradenitis 
suppurativa is granted throughout the initial rating period, 
subject to the law and regulations governing payment of 
monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


